Title: To George Washington from Nathaniel Smith, 10 November 1786
From: Smith, Nathaniel
To: Washington, George



Sir,
Baltimore 10th November. 1786

From the difficulty I have met in the Settlement of my Accounts with the State of Maryland, & a hope that your Opinion on the Matters pending between the said State and myself, would tend to Obviate that difficulty, I have taken the freedom to Trouble you with the present letter—I would in the first place beg leave to Acquaint you Sir, that I entered into the Service of the Contenant in January 1776 and was appointed to the Command of a Company of light Infantry but when we begun to raise the men, I was directed to take the Command of a Company of Artillery and Stationed at the Fort on Whetson Point—at the latter part of 1776 & beginning of 1777 another Company was raised & placed under my direction; and the State then gave

me a Majors Commission and the Chief Command of the Fort. In 1778 The Assembly resolved a Company of men from those under me should, be drawn & Commanded by Capt Richard Dorsey should march to join the Continantal Army—and at the Same time passed further Resolves, that all officers and Soldiers at Annapolis and Baltimore Should have and enjoy every priviledge of those in the Contenantal Service.
In the month of September 1779 Govener Johnson Sent for me and Acquainted me, the Assembly had Ordered the Remainder of the Artillery to join the Troops then under your Command and Asked me if I was Willing to march with them, I told him I was if I could have my Rank agreable to the Resolves of 1778—he said it could not be done—I observed to him that it would be hard for me to Serve under one of my former Serjants, (Leiutenant Colonel Strobach then of the Pensilvania line) in which he agreed with me, and Added that Somthing would be done for the Supernumerary Officers who Could not be employed in those Companies—In the Resolves it is Said “The Govener & Council are directed to Recomend the Supernumerary Officers to his Excellency General Washington and that they Should be in full pay until they enter into the Contenantal Service”—Now what I would particularly Request of you Sir, is to inform me wheather you Reciv’d any Recmmendatory letter Concerning myself or any other Supernumerary Officer, of the Artillery of this State.
With Some difficulty, I Obtained my depreciation Up to September 1779 the time the last of the Troops ware Ordered to March—About two years past I handed in a Memorial to Our Assembly—A Committee was appointed to Set on it—who reported, the Memorial was Just, and that I ought to be Allowed, the Commutation pay—the Senate passed it & Ordered the Intendant of Finance to Settle with & pay me for all Services done as Major of Artillery and for Some as Commissary for prisoners of War. The latter the Intendant did but refused adjusting the former.
As I entend presenting another Memorial this Session of Assembly, I would beg your Answer, not only as to my Recmmendations but your Opinion wheather I am not entitled by the Resolves to full pay to the end of the War or the Commutation, or Boath. I Crave your pardon for the Liberty taken in this and

am with the most profound. Veneration Sir, your Most Obedient Humble Servant

Nathaniel Smith

